Exhibit 10.1

Bryn Mawr Bank Corporation

April 25, 2014

Mr. Francis J. Leto

c/o Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention: Stephen W. Skonieczny, Esq.

Dear Frank:

In consideration of the mutual promises contained in this employment agreement
(this “Agreement”) and intending to be legally bound, Bryn Mawr Bank Corporation
(the “Corporation”), its wholly owned subsidiary, The Bryn Mawr Trust Company
(“the Bank”), and you, Francis J. Leto, agree that you will be employed by the
Corporation and the Bank on the following terms and conditions:

 

1. Your Employment By the Corporation and the Bank.

(a) Effective May 1, 2014 (your “Employment Date”), you will become the
Corporation’s and the Bank’s President and Chief Operating Officer. Effective
January 1, 2015, you will become the Corporation’s and the Bank’s President and
Chief Executive Officer, unless your employment is terminated sooner pursuant to
Section 8 of this Agreement. From May 1, 2014 through December 31, 2014, you
will report solely and directly to the Corporation’s and the Bank’s Chief
Executive Officer and thereafter, you shall report solely and directly to the
Boards of Directors of the Corporation and the Bank. Effective January 1, 2015,
all other employees and other service providers of the Corporation and the Bank
shall report directly to you or your designee(s). You agree to continue to serve
as a director of the Corporation and the Bank, as well as a member of any
committee of the Boards of Directors of the Corporation and the Bank to which
you may be elected or appointed. In addition, you agree to serve as a director
and/or officer of any other subsidiary of the Corporation or the Bank to which
you may be elected or appointed. After December 31, 2014, you shall have
complete authority over and responsibility for the day-to-day operations and
business and affairs of the Corporation and the Bank. Except in the event that
(i) the Federal Reserve Board or the Pennsylvania Department of Banking and
Securities , in the exercise of supervisory powers over the Corporation,
installs or orders the Corporation to install an executive chairman or other
officer with authority superior to yours or (ii) the Federal Deposit Insurance
Corporation or the Pennsylvania Department of Banking and Securities , in the
exercise of supervisory powers over the Bank, including appointment as
conservator or receiver, installs or orders the Bank to install an executive
chairman or other officer with authority superior to yours, no other employee
shall have authority or responsibilities that are equal to or greater than
yours.



--------------------------------------------------------------------------------

2. Employment At-Will.

You acknowledge that your employment is at-will and not of any specific
duration. Either you, on the one hand, or the Corporation or the Bank, on the
other hand, may terminate your employment at any time and for any reason,
subject to the provisions of Section 8.

 

3. Your Duties During the Term of Employment.

You shall devote your full business time (with allowances for vacations and sick
leave), attention and best efforts to the affairs of the Corporation, the Bank
and their subsidiaries during the term of employment hereunder; provided,
however, that you may serve as a director or trustee of corporations or other
entities and may engage in other activities to the extent that they do not
inhibit the performance of your duties hereunder, or conflict with the business
affairs of the Corporation, the Bank or their subsidiaries or the Corporation’s
Code Of Ethics (the “Code Of Ethics”), a copy of which has been reviewed by you.

You have reviewed with the Corporation’s Board of Directors your present
directorships, public service commitments and personal business interests, which
are set forth in your responses dated February 18, 2014 to the Bank’s 2014 D&O
questionnaire and incorporated by reference herein, and have obtained the
Board’s written approval for your continuance in such present capacities,
unless, hereafter, the Board determines in a particular case, that there is a
potential conflict with the Corporation’s or the Bank’s or their subsidiaries’
best interests. You hereby agree that your acceptance of any future proposed
directorships or positions in other organizations will be subject to prior
review and approval by the Corporation’s Board of Directors and compliance with
the Code Of Ethics.

 

4. Compensation and Related Matters.

(a) Salary. Commencing May 1, 2014 and continuing through December 31, 2014, the
Bank shall pay to you an annual salary of $385,000, less all applicable taxes
and other withholdings, in equal biweekly installments in arrears. Commencing
January 1, 2015, the Bank shall pay to you an annual salary of $425,000, less
all applicable taxes and other withholdings, in equal biweekly installments in
arrears. Such salary may be adjusted from time to time in accordance with normal
business practices of the Bank and in the Bank’s sole discretion.

(b) Bonus. For each fiscal year ending during your employment, you will be
eligible to earn an annual bonus. The actual bonus payable, if any, with respect
to a particular year will be determined by the Boards of Directors of the
Corporation or the Bank (as applicable), based on the achievement of corporate
and/or individual performance objectives established by such Board, provided
that you must be employed by the Corporation on the date the bonus is paid in
order to receive such payment. For purposes of determining any bonus payable to
you, the measurement of corporate and individual performance will be performed
by the Boards of Directors of the Corporation or the Bank (as applicable) in
good faith. From time to time, such Board may, in its sole discretion, make
adjustments to corporate or individual performance goals, so that required
departures from the Corporation’s or Bank’s (as applicable) operating budget,
changes in accounting principles, acquisitions, dispositions, mergers,
consolidations and other corporate transactions, and other factors influencing
the achievement or calculation of such goals do not affect the operation of this
Section 4(b) in a manner inconsistent with its intended purposes.



--------------------------------------------------------------------------------

(c) Equity Awards. In the discretion of the Board of Directors of the
Corporation (or any appropriate committee thereof), you will be eligible to
receive a grant of 7,500 restricted stock units (RSUs) pursuant to the
Corporation’s equity compensation plans as in effect from time to time. Such
grant of RSUs shall be made in connection with the Corporation’s annual equity
compensation cycle and will be granted on or about August 2014. Subject to your
continued employment with the Corporation and the Bank, such RSUs shall vest in
substantially equal annual installments on each of the first three anniversaries
of the grant date.

In addition, during your employment, you may be eligible to receive other equity
compensation awards in the discretion of the Board of Directors of the
Corporation (or any appropriate committee thereof) pursuant to the Corporation’s
equity compensation plans as in effect from time to time. To the extent you
receive any such other equity compensation awards from the Corporation, all or a
portion of such equity compensation awards may be conditioned on the achievement
of certain performance objectives (relating to your performance, the
Corporation’s performance, the Bank’s performance, or a combination thereof)
that are specified by the Board of Directors of the Corporation (or any
appropriate committee thereof) at the time of grant.

(d) Expenses. During and with respect to the term of your employment hereunder,
you shall be entitled to receive prompt reimbursement for all reasonable
expenses you incur in performing your duties hereunder, including all expenses
of travel and living expenses while away from home on business in the service of
the Corporation, the Bank and/or their subsidiaries, provided that such expenses
are incurred and accounted for in accordance with the policies and procedures
established by the Corporation, the Bank or their subsidiaries at the time the
expenses are incurred.

(e) Pension and Other Plan Benefits. During the term of your employment
hereunder, you shall be entitled to participate in all of the Corporation’s and
the Bank’s employee benefit plans and arrangements made generally available to
their executives and key management employees in effect on your Employment Date,
and in such other plans or arrangements that shall provide you with at least
equivalent benefits to those provided under such employee benefit plans and
arrangements on your Employment Date, including, without limitation, each
pension and retirement plan and arrangement, life insurance and health and
accident plan and arrangement, medical insurance plan, disability plan, survivor
income plan, vacation plan and bonus plan. You shall be entitled to participate
in or receive benefits under any employee benefit plan or arrangement made
generally available by the Corporation or the Bank in the future to its
executives and key management employees, subject to, and on a basis consistent
with, the terms, conditions and overall administration of such plans and
arrangements, provided that such participation shall be on terms and conditions
no less favorable than those provided to any other executive or key management
employee (except that the Corporation and the Bank are permitted to limit your
participation and/or benefits under any such plan and arrangement to the extent
necessary to ensure that such plan or arrangement complies with applicable law).
Nothing paid to you under any plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of any compensation
payable to you pursuant to this Section 4. Notwithstanding the foregoing,
nothing in this Agreement will be interpreted as limiting the Corporation’s or
the Bank’s ability to amend, modify or terminate such employee benefit plans and
arrangements referred to in this Section 4(e) at any time for any reason.



--------------------------------------------------------------------------------

(f) Paid Time Off. You shall be entitled to the number of PTO days in each
calendar year determined in accordance with the Bank’s vacation policy in effect
from time to time. You shall also be entitled to all paid holidays given by the
Bank to its executives.

 

5. Performance of Additional Duties and Offices.

If you are elected or appointed a director or officer of any subsidiary of the
Corporation (other than the Bank) or the Bank, you hereby agree to serve without
compensation in respect of only such subsidiary positions (other than provided
in this Agreement), provided that you shall continue to be indemnified as
provided in Section 19.

 

6. Place of Performance of Employment.

In connection with your employment by the Corporation and the Bank, you shall be
based at the principal executive offices of the Corporation and the Bank in Bryn
Mawr, Pennsylvania, except for required travel on the Corporation’s and the
Bank’s business.

 

7. Confidential Information.

(a) You hereby agree not to disclose, while in the employ of the Corporation,
the Bank or any subsidiary thereof or at any time thereafter, to any person or
entity, any confidential information obtained by you while in the employ of the
Corporation, the Bank or any subsidiary thereof, and not to use such
confidential information except as authorized in the performance of your duties
for the Corporation, the Bank and/or any subsidiary thereof. This provision
shall not preclude you from disclosure of confidential information (i) to
enforce any rights against the Corporation, the Bank or their subsidiaries or to
defend yourself against any claims or allegations by the Corporation, the Bank,
their subsidiaries or any of their respective directors, employees or agents or
(ii) as required by law or Court order or by any governmental agency or
administrative or legislative body. These obligations are in addition to, and do
not limit in any way your obligations with respect to trade secrets,
confidential information or proprietary information under any statute or common
law. The term “confidential information” as used in this Agreement means
non-public information that includes, but is not limited to, records, lists, and
knowledge of the Corporation’s, the Bank’s and their subsidiaries’ clients,
methods of operation, processes, trade secrets, methods of determination of
prices, prices or fees, financial information, business, marketing and strategic
plans, personnel information, profits, sales, net income, and indebtedness, as
the same may exist from time to time; provide that “confidential information”
shall not include any such information that is or becomes generally available to
the public (other than as a result of your breach of this Section 7) or is
disclosed to you by a source who does not owe a duty of confidentiality to the
Corporation, the Bank or their subsidiaries.

(b) You hereby agree that, upon leaving the Corporation’s and the Bank’s employ,
you will not take with you, without obtaining the prior written consent of an
officer authorized to give such consent by the Board of Directors of the
Corporation or the Bank, any of the Corporation’s, the Bank’s or their
subsidiaries’ documents or copies thereof (whether paper or electronic or other
form) which are of a confidential nature.



--------------------------------------------------------------------------------

8. Termination of Employment.

(a) Your employment hereunder may be terminated without any breach of this
Agreement under the following circumstances:

(i) Death. Your employment hereunder shall terminate upon your death.

(ii) Disability. The Corporation and the Bank may terminate your employment
hereunder because of your incapacity due to physical or mental illness, causing
your inability, on a full-time basis, to perform your essential job duties with
a reasonable accommodation for the entire period of ninety (90) consecutive days
to the extent permitted by law. Your employment will not be terminated pursuant
to this provision until thirty (30) days after your receipt of a Notice of
Termination sent to you after the end of such disability period, provided you
have not returned to the performance of your essential job duties with or
without a reasonable accommodation on a full-time basis prior to the expiration
of such thirty (30) day period.

(iii) Cause. The Corporation and the Bank may terminate your employment
hereunder for “Cause.” For purposes of this Agreement, the Corporation and the
Bank shall have “Cause” to terminate your employment upon (A) your continued
failure to substantially perform your job duties (other than any such failure
resulting from your incapacity due to physical or mental illness as provided in
subsection (a)(ii) of this Section 8), after a written demand for your
substantial performance is delivered to you by the Corporation and the Bank
which specifically identifies the manner in which the Corporation and the Bank
believe you have not substantially performed your duties, and you have failed,
in the good faith judgment of the Corporation and the Bank, to provide the
performance demanded within thirty (30) days after your receipt of such written
demand, or (B) your engagement in gross negligence or gross misconduct which is
materially injurious to the Corporation, the Bank or any of their subsidiaries,
monetarily or otherwise, or (C) your plea of nolo contendere or guilty with
respect to or conviction of a crime involving moral turpitude or dishonesty or
any felony, or (D) any misappropriation of funds of the Corporation, the Bank or
their subsidiaries by you, or (E) your use, possession or distribution of, or
being under the influence of drugs, or your use of alcohol during working time
or work-related activities in a manner that interferes with your ability to
perform your job or in a manner that is injurious to the reputation of the
Corporation or the Bank or any of their subsidiaries, or (F) your making a
general assignment for the benefit of your creditors or your institution of any
proceeding seeking to adjudicate you bankrupt or insolvent under any laws
relating to bankruptcy or insolvency or an involuntary petition shall be filed
against you seeking relief under any law relating to bankruptcy or insolvency
which remains undismissed for a period of sixty (60) days or more, or (G) your
continued violation of the provisions of this Agreement and your failure to cure
such violation within thirty (30) days after receipt of written notice of such
violation, or (H) the receipt of a request by the Corporation, the Bank or any
of their subsidiaries, of a notice from any of the governmental agencies that
supervise any of them, that you be suspended or removed from your position as a
director of the Corporation or the Bank or as the President and Chief Operating
Officer or as the President and Chief Executive Officer of either of those
entities.

Notwithstanding any other provision of this Agreement to the contrary, a
termination of your employment for Cause shall not delay or otherwise interfere
with any action



--------------------------------------------------------------------------------

taken by any governmental agency to suspend or remove you from any position held
by you with the Corporation or the Bank. If you are suspended and/or temporarily
prohibited from participating in the conduct of the Corporation’s or the Bank’s
affairs by a notice served under Section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act, the Corporation’s and the Bank’s obligations under this
Agreement, only to the extent expressly required by the Federal Deposit
Insurance Act or the FDIC, shall be suspended as of the date of service of such
notice unless and only until stayed by appropriate proceedings. If you are
removed and/or permanently prohibited from participating in the conduct of the
Corporation’s or the Bank’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, all obligations of the Corporation
and the Bank under this Agreement shall terminate as of the effective date of
the order, except that the Corporation and the Bank shall be required to provide
you the Accrued Benefits, as defined in Section 9(a).

(iv) Termination without Cause. The Corporation and the Bank may terminate your
employment without Cause upon not less than thirty (30) days prior written
notice.

(v) Voluntary Termination for Good Reason. You may terminate your employment
hereunder for “Good Reason.” For purposes of this Agreement, you shall have
“Good Reason” to terminate your employment upon the first to occur of: (A) a
significant diminution by the Corporation or the Bank of your authority, duties
or responsibilities hereunder, or (B) any removal of you from or failure to
appoint you to the Chief Operating Officer or Chief Executive Officer positions
with the Corporation or the Bank as provided for hereunder, or (C) a reduction
by the Corporation or the Bank in your Base Salary (other than a reduction that
is imposed proportionately on all members of the Corporation’s or the Bank’s
senior executives), or (D) a change by the Corporation or the Bank in your
principal place of employment to a location that increases your one-way daily
commute by more than 35 miles. None of the foregoing events or conditions will
constitute Good Reason unless you provide the Corporation and the Bank with
notice describing the event or condition within 60 days following your knowledge
of the occurrence thereof, the Corporation and the Bank do not cure the event or
condition within 30 days of receiving that written objection, and you resign
your employment within 30 days following the expiration of that cure period by
providing a Notice of Termination to the Corporation and the Bank.

(vi) Voluntary Termination. You may terminate your employment hereunder at any
time upon not less than thirty (30) days prior written notice to the Corporation
and the Bank.

Any termination of your employment by the Corporation and the Bank or by you
(other than termination pursuant to subsection (a)(i) of this Section 8) shall
be communicated by a Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which (i) indicates the specific termination provision in this Agreement
relied upon, (ii) briefly summarizes the facts and circumstances deemed to
provide a basis for termination of your employment under the provision so
indicated, and (iii) specifies the termination date, which date shall in no
event precede the date that the notice is actually given.

(b) For the purposes of this Agreement, “Date of Termination” shall mean (A) if
your employment is terminated by death, the date of death, (B) if your
employment is terminated pursuant to subsection (a)(ii) of this Section 8,
thirty (30) days after Notice of Termination is sent



--------------------------------------------------------------------------------

to you (provided that you shall not have returned to the performance of your
essential job duties on a full-time basis during such thirty (30) day period, or
(C) if your employment or this Agreement is terminated for any other reason, the
date specified in a Notice of Termination.

(c) Upon termination of your employment for any reason, unless otherwise
consented to in writing by the Board of Directors of the Corporation, you agree
to resign immediately from any and all officer, director, committee member and
other positions you then hold with the Corporation, the Bank and their
subsidiaries.

 

9. Compensation in the event of Death, During Disability Period or Upon Other
Termination.

(a) Upon the termination of your employment for any reason, you shall be
entitled to the following payments and benefits in addition to any other
payments and benefits set forth in this Section 9: (i) all earned but unpaid
base salary and bonus compensation, (ii) all accrued but unused vacation time;
(iii) reimbursement for expenses incurred prior to your Date of Termination that
are otherwise reimbursable under Section 4(d); (iv) all vested benefits and
deferred compensation under the Corporation’s and the Bank’s employee benefit
plans, programs and arrangements in accordance with the applicable terms and
conditions thereof; (v) all payments due to you under the terms of your
outstanding equity awards in accordance with the applicable terms and conditions
thereof; and (vi) continued indemnification by the Corporation and the Bank in
accordance with Section 19 (collectively, the “Accrued Benefits”).

(b) If your employment shall be terminated because of your death, your estate
shall be entitled to (i) the Accrued Benefits and (ii) your full salary through
the last day of the month of your death at the rate in effect at the time of
your death, and the Corporation, the Bank and their subsidiaries shall
thereafter have no further obligations to you under this Agreement.

(c) If your employment shall be terminated because you are unable to perform
your essential job duties hereunder as a result of incapacity due to physical or
mental illness that is a disability as defined in subsection 8(a)(ii) hereof,
you shall be entitled to (i) the Accrued Benefits and (ii) your full salary for
a period equal to the applicable “elimination period” under any group long-term
disability insurance provided by the Corporation or the Bank which is currently
180 days provided that such salary shall be reduced by any amounts paid to you
under the Corporation’s or the Bank’s short term disability plan or policy. In
the event that the Corporation or the Bank ceases to provide group long-term
disability insurance with an elimination period of at least 180 days to you, you
shall be entitled to payment of your full salary (reduced as described in the
preceding sentence) through the last day of the 180 day period following your
Date of Termination, and the Corporation, the Bank and their subsidiaries shall
thereafter have no further obligations to you under this Agreement.

(d) If your employment shall be terminated for Cause, you shall be entitled to
the Accrued Benefits, and the Corporation, the Bank and their subsidiaries shall
thereafter have no further obligations to you under this Agreement.



--------------------------------------------------------------------------------

(e) If the Corporation and/or the Bank shall terminate your employment under
subsection 8(a)(iv) or you terminate your employment under Section 8(a)(v):

(i) You shall be entitled to the Accrued Benefits; and

(ii) in lieu of any further salary and all other payments due to you under this
Agreement, you shall be entitled to payment of an amount equal to the sum of two
times your annual salary at the rate in effect on the date of the Notice of
Termination in substantially equal biweekly installments over a two year period,
provided that (i) you execute, deliver to the Corporation and do not revoke
during any applicable statutory revocation period, by the 60th day following the
effective date of your cessation of employment, a release of claims in the form
attached hereto as Exhibit A (the “Release”) and (ii) you continue to comply
with the provisions of Section 7 and Section 10. Severance payments will not
begin until the revocation period set forth in the Release expires and your
release becomes non-revocable, provided that if the 60 day period described
above begins in one taxable year and ends in a second taxable year such payments
or benefits shall not commence until the second taxable year; and

(iii) the Corporation and/or the Bank shall pay 100% of the applicable premiums
for COBRA continuation coverage for you and your eligible dependents for a
period of 18 months following your Date of Termination (or, if earlier, until
the date that you and your eligible dependents are no longer eligible for COBRA
continuation coverage under the Corporation’s or the Bank’s group health plans);
and

(iv) except as otherwise set forth in the applicable plan document or award
agreement, the unvested portion of all of your outstanding equity awards shall
immediately vest as of your Date of Termination; and

(f) If you shall terminate your employment under Section 8(a)(vi), you shall be
entitled to the Accrued Benefits, and the Corporation and the Bank and their
subsidiaries shall thereafter have no further obligations to you under this
Agreement.

(g) You shall not be required to mitigate the amount of any payment provided for
in this Section 9 by seeking other employment or otherwise and there shall be no
offset against any amounts due to you hereunder on account of any remuneration
attributable to any subsequent employment that you may obtain. Notwithstanding
anything herein to the contrary, the Corporation’s and Bank’s obligations under
this Section 9 shall survive termination of this Agreement and your employment.

(h) The Corporation and the Bank shall be jointly and severally liable to you
for all payments, benefits and other entitlements due to you under this
Section 9.

 

10. Restrictive Covenants.

(a) Nonsolicitation of Employees. During the time period of two (2) years after
the Date of Termination, whether voluntary or involuntary or for any reason
whatsoever, you shall not, either on your own account or for any person, firm,
partnership, corporation, or other entity, (a) solicit, interfere with, offer
employment to, hire or assist in hiring, or endeavor to cause any employee of
the Corporation, the Bank or their subsidiaries to leave his or her employment,
or (b) induce or attempt to induce any such employee to breach his or her
employment agreement, nondisclosure and nonsolicitation agreement or other
agreement with the Corporation, the Bank or their subsidiaries.



--------------------------------------------------------------------------------

(b) Nonsolicitation of Clients. During the time period of two (2) years after
the Date of Termination, whether voluntary or involuntary or for any reason
whatsoever, you shall not (a) solicit, induce, or attempt to solicit or induce
any person or entity who has been a client of the Corporation or the Bank or
their subsidiaries within the preceding eighteen (18) months or is a client of
the Corporation, the Bank or their subsidiaries to cease doing business in whole
or in part with or through the Corporation, the Bank or their subsidiaries or
(b) agree to accept such person or entity as a client or provide services
directly or indirectly to such person or entity.

(c) Noncompetition. During the time period of two (2) years after the Date of
Termination, whether voluntary or involuntary or for any reason whatsoever other
than a Termination for Cause, you will not, directly or indirectly, own, manage,
operate, control or participate in the ownership, management, operation or
control of, or be connected with as an officer, employee, partner, director,
consultant, or otherwise, or have any financial interest in, or aid or assist
anyone else in the conduct of any enterprise which engages in, or is about to
engage in, or otherwise carries on, any business activity which is in
competition with business conducted by the Corporation, the Bank or their
subsidiaries as of the Date of Termination, within a one hundred (100) mile
radius of Bryn Mawr, Pennsylvania. Notwithstanding the foregoing, you shall be
entitled to acquire, as a passive investment, a proprietary interest not to
exceed three percent (3%) of the equity of any publicly held entity.

(d) Remedies. In addition to all of the remedies otherwise available to the
Corporation or the Bank at law or in equity, including, but not limited to,
recovery from you of damages and reasonable attorneys’ fees incurred in the
enforcement of this Agreement, the Corporation and the Bank shall have the right
to injunctive relief to restrain and enjoin any actual or threatened breach of
the provisions of Section 7 and this Section 10 of this Agreement. All of the
Corporation’s or the Bank’s remedies for breach of this Agreement shall be
cumulative and the pursuit of one remedy shall not be deemed to exclude any
other remedies. If you violate any of the obligations under Section 10 hereof,
the period applicable to the obligation so violated shall be tolled during the
period of such violation. The parties both recognize and acknowledge that your
services are special and unique, and that, by reason of this Agreement, you are
obtaining access to confidential information and other material as aforesaid.
Therefore, you expressly agree that any breach or threatened breach of the
provisions of Section 7 or this Section 10 hereof shall entitle the Corporation
or the Bank, in addition to any other legal remedies available to them, to apply
to court for an injunction, temporary and/or permanent, to prevent any violation
of this Agreement, and you recognize, acknowledge and concede that such
injunction would, in those circumstances, be necessary to protect the
Corporation’s and the Bank’s interests.

(e) Reasonableness of Restrictions. You have carefully read and considered the
provisions of this Agreement and have had an opportunity to discuss this
Agreement with your counsel and, having done so, agree that the restrictions set
forth in Section 7 and this Section 10 (including, but not limited to, the time
periods of restriction in each of such Sections) and the remedies in subsection
10(d) hereof are fair and reasonable and are reasonably required for the
protection of the interests of the Corporation, the Bank and their subsidiaries.
You agree that these restrictions will not interfere with your ability to secure
comparable employment. If any court or other decision-maker of competent
jurisdiction determines that any of the covenants contained in Section 7 or this
Section 10, or any part thereof, is unenforceable because of the duration or
geographical or business scope of such provision, then the duration or scope of
such provision, as



--------------------------------------------------------------------------------

the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced. In case any one or more of the provisions contained in Section 7 or
this Section 10 shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of Section 7 or this Section 10, and
Section 7 or this Section 10 shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

(f) Separate Covenants. The parties hereto agree that Section 7 and this
Section 10 shall be deemed to consist of a series of separate covenants.
Notwithstanding anything herein to the contrary, your obligations under
Section 7 and Section 10 hereof shall survive termination of this Agreement
and/or any termination of your employment for any reason.

 

11. Successors and Binding Agreement.

(a) The Corporation and the Bank may require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation or the Bank,
by agreement in form and substance satisfactory to the Corporation’s and Bank’s
Boards of Directors, to expressly assume and agree to honor this Agreement in
the same manner and to the same extent that the Corporation and the Bank would
be required to honor it if no such succession had taken place. As used in this
Section 11 of this Agreement, “Corporation” and “Bank” shall mean the
Corporation and the Bank as hereinbefore defined and any successor to its
business and/or assets as aforesaid which executes and delivers any agreement
provided for in this Section 11 or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.

(b) This Agreement and all of your rights hereunder shall inure to the benefit
of and be enforceable by and against your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. You may not assign this Agreement. Any amounts payable hereunder as a
result of your death shall be paid in accordance with the terms of this
Agreement to your devisee, legatee, or other designee or if there be no such
designee, to your estate.

 

12. Rights Under Other Plans and Programs.

Anything in this Agreement to the contrary notwithstanding, no provision of this
Agreement is intended, nor shall it be construed, to reduce or in any way
restrict, any benefit to which you may be entitled under any other agreement,
plan or program of the Corporation or the Bank providing benefits to you or your
heirs or estate; provided, however, that effective on May 1, 2014, you hereby
agree and acknowledge that certain restrictive covenant and service agreement
entered into between you and The Bryn Mawr Trust Company dated October 29, 2009
shall expire and you will no longer be entitled to any payments thereunder in
any circumstances or at any time; and provided, further, that you hereby agree
and acknowledge that any cash severance payments made to you pursuant to that
certain Executive Change-of-Control Severance Agreement dated November 2, 2009
by and between The Bryn Mawr Trust Company and you shall reduce the amount of
any payments required by Section 9(e)(ii) on a dollar for dollar basis (but not
below $0).



--------------------------------------------------------------------------------

13. Compliance with Code Section 409A.

The parties intend that this Agreement and all other compensatory arrangements
between you and the Corporation and the Bank shall be interpreted and
administered so that any amount or benefit payable hereunder or thereunder shall
be paid or provided in a manner that is either exempt from or compliant with
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations and Internal Revenue Service guidance promulgated thereunder (the
“Code”) and the parties hereby agree that the amounts and benefits payable
hereunder or thereunder are either exempt from or compliant with Section 409A of
the Code. Notwithstanding anything to the contrary in this Agreement, no portion
of the benefits or payments to be made under Section 9 that constitute
non-qualified deferred compensation under Section 409A of the Code hereof will
be payable until you have “separation from service” from the Corporation within
the meaning of Section 409A of the Code. In addition, to the extent compliance
with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor
provision) is necessary to avoid the application of an additional tax under
Section 409A of the Code to payments due to you upon or following your
“separation from service”, then notwithstanding any other provision of this
Agreement (or any otherwise applicable plan, policy, agreement or arrangement),
any such payments that are otherwise due within six months following your
“separation from service” (taking into account the preceding sentence of this
paragraph) will be deferred without interest and paid to you in a lump sum
immediately following such six month period. This paragraph should not be
construed to prevent the application of Treas. Reg. § 1.409A-1(b)(9)(iii) (or
any successor provision) to amounts payable hereunder. For purposes of the
application of Section 409A of the Code, each payment in a series of payments
will be deemed a separate payment. Further, except to the extent any expense,
reimbursement or in-kind benefit provided to you does not constitute a “deferral
of compensation” within the meaning of Section 409A of the Code, and its
implementing regulations and guidance, (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided to you during any calendar year will
not affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to you in any other calendar year, (ii) the reimbursements for expenses
for which you are entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.

 

14. Notices.

For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing, and shall
include telefax communications and shall be deemed to have been duly given when
delivered or (unless otherwise specified) mailed by United States registered
mail, return receipt requested postage prepaid, addressed as follows:

 

If to you:    your most recent address set forth in the Corporation’s records
With a copy to:    Dechert LLP    1095 Avenue of the Americas    New York, NY
10036    Attention: Stephen W. Skonieczny, Esq.



--------------------------------------------------------------------------------

If to the Corporation and the Bank:    Bryn Mawr Bank Corporation    801
Lancaster Avenue    Bryn Mawr, PA 19010-3396    Attention: Geoffrey Halberstadt,
Corporate Secretary

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

15. Representations and Warranties.

The Corporation and the Bank represent and warrant that the execution of this
Agreement by the Corporation and the Bank has been duly authorized by resolution
of their respective Boards of Directors and that the Corporation and the Bank
have the authority to execute and deliver this Agreement and that the Agreement
does not conflict with or violate any other agreement or contract by which the
Corporation or the Bank is bound. You represent and warrant to the Corporation
and the Bank that you are authorized to execute and deliver this Agreement and
that this Agreement does not conflict with or violate the provisions of any
agreement to which you are bound.

 

16. Choice of Law and Venue.

It is understood and agreed that the construction and interpretation of this
Agreement shall at all times and in all respects be governed by the laws of the
Commonwealth of Pennsylvania, without giving effect to the applicable conflict
of laws provisions. Any action brought to enforce or relating to the
interpretation or performance of this Agreement shall be resolved exclusively by
final and binding arbitration (as set forth in Section 17), except for actions
to seek injunctive relief (as described in Section 10), actions to enforce the
arbitrator’s decision, or as otherwise provided by law. Such actions shall be
brought in the United States District Court for the Eastern District of
Pennsylvania or the Court of Common Pleas of Montgomery County, Pennsylvania.

 

17. Arbitration.

The parties agree that any and all disputes or controversies of any nature
whatsoever, arising from or regarding the interpretation, performance,
enforcement or breach of this Agreement shall be resolved by confidential, final
and binding arbitration (rather than trial by jury or court or resolution in
some other forum) to the fullest extent permitted by law. Each party will be
responsible for his or its own attorneys’ fees. Any arbitration proceeding
pursuant to this Agreement shall be conducted in Pennsylvania by the American
Arbitration Association (“AAA”), JAMS or any other mutually agreeable provider,
under the then existing employment-related arbitration rules of the applicable
provider. If for any reason all or part of this arbitration provision is held to
be invalid, illegal, or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other portion of this arbitration provision or any other
provision, but this provision will be reformed, construed and



--------------------------------------------------------------------------------

enforced in such jurisdiction as if such invalid, illegal or unenforceable part
or parts of this provision had never been contained herein, consistent with the
general intent of the parties insofar as possible.

 

18. Legal Fees.

The Corporation and the Bank will reimburse you for the attorneys’ fees you have
incurred in connection with the review and negotiation of this Agreement, up to
a maximum of $20,000.00 and subject to receipt of documentation evidencing the
fees incurred. You will be solely responsible for any attorneys’ fees you incur
that exceed $20,000.00.

 

19. Indemnification.

In addition to any rights to indemnification to which you may be entitled under
the Corporation’s and/or the Bank’s certificate of incorporation and bylaws, the
Corporation and the Bank shall indemnify you at all times during and after your
employment terminates for any reason to the maximum extent permitted under
Pennsylvania law, including its provisions regarding advancement of costs and
attorneys’ fees, in connection with any action, suit, investigation or
proceeding based in whole or in part upon your actions, inaction, or status as
an employee, officer, or director of Corporation and the Bank.

 

20. Miscellaneous.

No provisions of this Agreement may be modified, waived or discharged unless
such modification, waiver or discharge is agreed to in writing signed by you and
the Corporation’s or the Bank’s Boards of Directors or such other officer as may
be specifically designated by such Boards. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
This Agreement embodies the entire understanding between the parties hereto and
supersedes any other prior or contemporaneous, oral or written, representation
or agreement by the parties hereto, with respect to the matters which are the
subject of this Agreement, and no change, alteration or modification hereof may
be made except in writing signed by the parties hereto.

 

21. Severability.

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

22. Pronouns.

All pronouns contained herein and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the parties hereto may require.



--------------------------------------------------------------------------------

23. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same Agreement.

 

24. Survival.

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement of your employment hereunder for any reason to the
extent necessary to the intended preservation of such rights and obligations and
the intended performance of such obligations.

 

25. Captions.

The section and subsection captions in this Agreement are for convenience of
reference only and do not define, limit or describe the scope or intent of this
Agreement or any part hereof and shall not be considered in any construction
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement this 25th day of
April, 2014.

 

      BRYN MAWR BANK CORPORATION Witness:  

/s/ Jennifer Stryker

    By:  

/s/ Fredrick C. Peters, II

      Name:   Fredrick C. Peters, II       Title:   President and Chief
Executive Officer       THE BRYN MAWR TRUST COMPANY Witness:  

/s/ Jennifer Stryker

    By:  

/s/ Fredrick C. Peters, II

      Name:   Fredrick C. Peters, II       Title:   President and Chief
Executive Officer Witness:  

/s/ Jennifer Stryker

   

/s/ Francis J. Leto

      Francis J. Leto